Seevers,-J.
i criminal • matioli :°süfliciency of. The language of the statute is' that “No person shall own, or keep * * any intoxicating liquor *utent to se^ saine in this state.” ' If any person so does he is deemed guilty of a misdemeanor. Code, §1542. The information charges the liquors were “ kept for the purpose of sale,” instead of “with intent to sell the same,” as provided in the statute.
Words' used in a statute to define a public offense need not be strictly pursued in an indictment, but other words having the same meaning may be used. Code, § 4304. This is, also, true as to an information. Code, § 4663. There is no difference in the meaning between the words used in the information and the corresponding words in the statute; kept for the “ purpose of sale,” has the same meaning as kept “ with intent to sell,” and the defendant must have been so advised and so understood. See The State v. Collins, 11 Iowa, 141; The State v. Freeman, 27 Id., 333.
Neversed.